
	
		I
		111th CONGRESS
		1st Session
		H. R. 1222
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. Braley of Iowa
			 (for himself, Mr. Kline of Minnesota,
			 Mr. Boswell,
			 Mr. Loebsack,
			 Mr. Latham,
			 Mr. King of Iowa,
			 Mr. Oberstar,
			 Ms. McCollum,
			 Mr. Walz, Mr. Fortenberry, and Mr. Paulsen) introduced the following bill; which
			 was referred to the Committee on Armed
			 Services
		
		A BILL
		To provide benefits under the
		  Post-Deployment/Mobilization Respite Absence program for certain periods before
		  the implementation of the program.
	
	
		1.Short titleThis Act may be cited as the
			 Guaranteed Benefits for Our Troops
			 Act .
		2.Benefits under
			 Post-Deployment/Mobilization Respite Absence program for certain periods before
			 implementation of program
			(a)In
			 generalUnder regulations prescribed by the Secretary of Defense,
			 the Secretary concerned shall provide any member or former member of the Armed
			 Forces with the benefits specified in subsection (b) if the member or former
			 member would, on any day during the period beginning on January 19, 2007, and
			 ending on the date of the implementation of the Post-Deployment/Mobilization
			 Respite Absence (PDMRA) program by the Secretary concerned, have qualified for
			 a day of administrative absence under the Post-Deployment/Mobilization Respite
			 Absence program had the program been in effect during such period.
			(b)BenefitsThe
			 benefits specified in this subsection are the following:
				(1)In the case of an
			 individual who is a former member of the Armed Forces at the time of the
			 provision of benefits under this section, payment of an amount not to exceed
			 $200 for each day the individual would have qualified for a day of
			 administrative absence as described in subsection (a) during the period
			 specified in that subsection.
				(2)In the case of an
			 individual who is a member of the Armed Forces at the time of the provision of
			 benefits under this section, either one day of administrative absence or
			 payment of an amount not to exceed $200, as selected by the Secretary
			 concerned, for each day the individual would have qualified for a day of
			 administrative absence as described in subsection (a) during the period
			 specified in that subsection.
				(c)Exclusion of
			 certain former membersA former member of the Armed Forces is not
			 eligible under this section for the benefits specified in subsection (b)(1) if
			 the former member was discharged or released from the Armed Forces under other
			 than honorable conditions.
			(d)Maximum number
			 of days of benefitsNot more than 40 days of benefits may be
			 provided to a member or former member of the Armed Forces under this
			 section.
			(e)Form of
			 paymentThe paid benefits providable under subsection (b) may be
			 paid in a lump sum or installments, at the election of the Secretary
			 concerned.
			(f)Construction
			 with other pay and leaveThe benefits provided a member or former
			 member of the Armed Forces under this section are in addition to any other pay,
			 absence, or leave provided by law.
			(g)DefinitionsIn
			 this section:
				(1)The term
			 Post-Deployment/Mobilization Respite Absence program means the
			 program of a military department to provide days of administrative absence not
			 chargeable against available leave to certain deployed or mobilized members of
			 the Armed Forces in order to assist such members in reintegrating into civilian
			 life after deployment or mobilization.
				(2)The term
			 Secretary concerned has the meaning given that term in section
			 101(5) of title 37, United States Code.
				(h)Termination
				(1)In
			 generalThe authority to provide benefits under this section
			 shall expire on the date that is one year after the date of the enactment of
			 this Act.
				(2)ConstructionExpiration
			 under this subsection of the authority to provide benefits under this section
			 shall not affect the utilization of any day of administrative absence provided
			 a member of the Armed Forces under subsection (b)(2), or the payment of any
			 payment authorized a member or former member of the Armed Forces under
			 subsection (b), before the expiration of the authority in this section.
				
